DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on May 14th, 2018 have been entered and accepted

Response to Arguments
Applicant’s arguments with respect to the amended independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the method step of opening two parts to access an interior hole surface, coating the interior surface, and then closing the two parts. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uozomi (WO 2011158651, using the English translation of record) in view of Fields (US 2014/0042673).
Regarding claim 9, Uozomi discloses a method for manufacturing a tool, the method comprising: making a plurality of holes or openings of a desired shape into the product during manufacture (lines 80 – 96; Fig. 2; Fig. 5), said hole or opening having at least one of the following characteristics when in use: serviceability, processability or mechanical wear-resistance (serviceable due to the openings being open to the exterior of the tool/product), with an inner surface of each hole or opening being accessible (Figs. 2 and 5); and forming the tool into at least two parts with a dividing line arranged to run through said hole or opening such that in the two parts, the hole or opening is open to be accessible in each of the two parts (facing surfaces 11 of two bodies 10, Fig. 5), the dividing line being arranged to cross openings such that in the at least two parts, each hole or opening is open to be accessible in each of the at least two parts, the dividing line being arranged to cross each hole or opening in a direction that is different to a direction in which the tool or liquid nozzle splits/opens into the at least two parts or in a direction that is different to a direction of an actual dividing plane of a row of the plurality of holes or openings in the tool or liquid nozzle which actual dividing plane is a plane passing through a center of the row of the plurality of holes or openings, normal to the direction in which the at least two parts separate (dividing line crosses at an angle relative to the vertical direction in Fig. 5, dividing plane is the horizontal plane on which sections 11 exist, both taught in Fig. 5) forming locking forms in the dividing line to prevent the dividing plane from opening perpendicularly in a direction of the dividing plane, and arranging a specific sideways deviation as the locking form (notch 20 and tongue piece 19, lines 332 – 339). It should be noted that the indication of "a guide tool for feeding steel wires" is considered to be an intended use of the composition, as this limitation does not provide structure that delineates between the instant invention and Uozomi. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Furthermore, modifying Uozomi to accommodate steel wires would have been obvious to one of ordinary skill in the art as a change of size/dimension limitation. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). However, Uozomi does not disclose each of the plurality of holes with a cross-sectional profile constant along its length.
Yet in a similar field of endeavor, Fields teaches a guide tool with at least two parts comprising a plurality of holes (Abstract; Para. 66), wherein each of the plurality of holes (ref. #96, ref. #100) has a length and the cross-sectional profiles of each of the plurality of holes is constant along its length (Fig. 4, Fig. 5). It would have been obvious to one of ordinary skill in the art to modify the plurality of holes taught by Uozomi so that the cross-sectional profiles of the plurality of holes are constant along their lengths, as Fields discloses this is a known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 11, Uozomi in view of Fields teaches the invention described in claim 9, as discussed above. Additionally, Uozomi discloses the dividing line runs through a middle of the hole/opening, dividing the hole/opening symmetrically into two parts (Fig. 5, straight line across circle). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uozomi and Fields, as applied to claim 9 above, and further in view of Ohata (US 2005/0078896).
Regarding claim 10, Uozomi in view of Fields teaches the invention described in claim 9, as discussed above. Uozomi further teaches wherein there are several holes/openings (Fig. 5) but does not teach them being less than 5 mm, being silent on this. In the same field of endeavor, tool retaining, Ohata teaches openings for bearings of 4 mm or less (Para. 28). It would have been obvious to one of ordinary skill to modify the method as taught above to comprise openings less than 5 mm, as taught by Ohata. One would be motivated to make this modification to operate on a smaller scale in order to secure alignment of smaller scale tools, achieving the known results of securement. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uozomi and Fields, as applied to claim 9 above, and further in view of Glover (US 2014/0202976).
Regarding claim 12, Uozomi in view of Fields teaches the invention described in claim 9, as discussed above. Uozomi further teaches wherein the dividing line is, in a case of plural side-by-side holes/openings, but fails to teach that the dividing line runs perpendicular to an actual dividing plane at each hole/opening as it advances alternately back and forth to form an actual waveform dividing line, teaching a waveform line but at an angle to the perpendicular direction of the dividing plane (Fig. 7). 
In a similar field of endeavor, tool alignment, Glover teaches alignment of the split line with the central longitudinal axis (which is the vertical direction as opposed to the horizontal directions in which the rows and columns of side by side molds exist) (Para. 10, Para. 20 – 23, Figs. 14 – 15). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by having the split line pass through the chambers parallel to the vertical direction and therefore perpendicular to the dividing plane as taught by Glover in order to achieve the known effect of splitting the mold by known means. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSA Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uozomi and Fields, as applied to claim 9 above, and further in view of Armstrong (US 6454015).
Regarding claim 17, Uozomi in view of Fields teaches the invention described in claim 9, as discussed above. However, these references do not teach coating an interior surface of one or more of the holes. Yet in a similar field of endeavor, Armstrong teaches a method for manufacturing a tool comprising the steps of opening two parts to access an interior surface, coating the interior surface and then closing the two parts (Col 5, lines 5 – 23; Col. 6, lines 19 – 37). It would have been obvious to one of ordinary skill in the art to modify the invention of Uozomi and Fields by coating an interior hole surface as described by Armstrong. One would be motivated to make this modification to optimize the wear resistance of the tool (Col. 5, lines 43 – 51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743